       Case 1:17-cv-02587-ELR Document 72-2 Filed 03/01/19 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA


                                      CONSOLIDATED CASE
IN RE HD SUPPLY                       NO. 1:17-CV-02587-ELR
HOLDINGS, INC. SECURITIES
LITIGATION



             DECLARATION OF LESTER R. HOOKER
       IN SUPPORT OF LEAD PLAINTIFFS’ MEMORANDUM
       OF LAW IN SUPPORT OF THEIR MOTION FOR CLASS
  CERTIFICATION, APPOINTMENT OF CLASS REPRESENTATIVES,
   AND APPOINTMENT OF CLASS AND LIAISON CLASS COUNSEL

I, Lester R. Hooker, Esq., declare as follows pursuant to 28 U.S.C. § 1746:

      1.    I am a Director with the law firm Saxena White P.A., Court-appointed

Lead Counsel for Lead Plaintiffs City Pension Fund for Firefighters & Police

Officers in the City of Miami Beach, Pembroke Pines Pension Fund for

Firefighters and Police Officers, and Hollywood Police Officers’ Retirement

System (“Lead Plaintiffs”).

      2.    I submit this declaration in support of Lead Plaintiffs’ Memorandum

of Law in Support of Their Motion for Class Certification, Appointment of Class

Representatives, and Appointment of Class and Liaison Class Counsel (the

“Memorandum”).
         Case 1:17-cv-02587-ELR Document 72-2 Filed 03/01/19 Page 2 of 2




      3.     Annexed hereto are true and correct copies of the following

documents identified as Exhibits in the accompanying Memorandum, filed

herewith:



 Exhibit                                  Document

     1        The expert report of Michael L. Hartzmark, Ph.D., including
              Appendices A through F and Exhibits I through X referenced
              therein.
     2        A true and correct copy of the Saxena White P.A. Firm Resume.

     3        A true and correct copy of the Lindsey & Lacy, PC Firm Resume.



      I declare under penalty of perjury under the laws of the United States that

the foregoing is true and correct.

      Executed on March 1, 2019.


                                                   /s/ Lester R. Hooker
                                                   Lester R. Hooker




                                         2
